Exhibit 10.2

PANACOS PHARMACEUTICALS, INC.

AMENDED AND RESTATED DIRECTOR COMPENSATION POLICY

The Board of Directors of Panacos Pharmaceuticals, Inc. (the “Company”) has
approved the following Amended and Restated Director Compensation Policy, which
adjusts compensation to be paid to non-employee directors of the Company,
effective April 21, 2008, which policy amends and restates the policy previously
amended and restated on April 13, 2007, to provide an inducement to obtain and
retain the services of qualified persons to serve as members of the Company’s
Board of Directors. Each such director will receive as compensation for his or
her services stock option grants and cash compensation, all as further set forth
herein.

Applicable Persons

This Policy shall apply to each director of the Company who (a) is not an
employee of the Company or any Affiliate and (b) does not receive compensation
as a consultant to the Company or any Affiliate (each, an “Outside Director”).
Affiliate shall mean a corporation which is a direct or indirect parent or
subsidiary of the Company, as determined pursuant to Section 424 of the Internal
Revenue Code of 1986, as amended.

Stock Option Grants

Option Grant upon Initial Appointment or Election as a Director

Commencing April 13, 2007, each new Outside Director, other than the Lead
Director, on the date of his or her initial appointment or election to the Board
of Directors, shall be granted a non-qualified stock option to purchase 25,000
shares of the Company’s common stock and the Lead Director shall be granted a
non-qualified stock option to purchase 30,000 shares of the Company’s common
stock under the Company’s 2005 Supplemental Equity Compensation Plan (the “Stock
Plan”), subject to automatic adjustment in the event of any stock split or other
recapitalization affecting the Company’s common stock. Such option shall vest
monthly at 1/48 per month, commencing one month following the date of grant,
over four years, provided such Outside Director continues to serve as a member
of the Board of Directors.

Annual Option Grant

Commencing on July 1, 2007, each Outside Director shall be granted annually at
the first meeting of the Board of Directors following the annual meeting of
stockholders, a non-qualified stock option to purchase 15,000 shares of the
Company’s common stock under the Stock Plan subject to automatic adjustment in
the event of any stock split or other recapitalization affecting the Company’s
common stock. Newly appointed Outside Directors joining the Board of Directors
subsequent to the annual meeting of stockholders shall be granted on the date on
which they join the Board of Directors, as their annual grant, a non-qualified
stock option to purchase 15,000 shares if they join the Board of Directors
during the same calendar quarter as the annual meeting, 11,250 shares if they
join the Board of Directors in the first calendar quarter following the quarter
in which the annual meeting is held, 7,500 shares if they join the Board of
Directors in the second calendar quarter following the quarter in which the
annual meeting is held and 3,750 shares if they join the Board of Directors in
the third calendar quarter following the quarter in which the annual meeting is
held.

Commencing on June 1, 2007, as soon as practicable following the appointment of
a non-executive Chairman of the Board of Directors, and annually thereafter, as
long as that individual continues to serve as Chairman, at the first meeting of
the Board of Directors following the annual meeting of stockholders, the
Chairman shall be granted a non-qualified stock option to purchase an additional
10,000 shares of the Company’s common stock under the Stock Plan subject to
automatic adjustment in the event of any stock split or other recapitalization
affecting the Company’s common stock.



--------------------------------------------------------------------------------

Both the Outside Director options and the Chairman’s additional options will
vest monthly at 1/12 per month, commencing one month after the grant date, over
one year, provided such Outside Director continues to serve as a member of the
Board of Directors.

Exercise Price and Term of Options

Each option granted shall have an exercise price per share equal to the Fair
Market Value (as defined in the Stock Plan) of the common stock of the Company
on the date of grant of the option, have a term of ten years and shall be
subject to the terms and conditions of the Stock Plan. Each such option grant
shall be evidenced by the issuance of a non-qualified stock option agreement.

Early Termination of Options upon Termination of Service

If an Outside Director:

 

  a. ceases to be a member of the Board of Directors for any reason other than
death or disability, any then vested and unexercised options granted to such
Outside Director may be exercised by the director within a period of three
months after the date the director ceases to be a member of the Board of
Directors and in no event later than the expiration date of the option; or

 

  b. ceases to be a member of the Board of Directors by reason of his or her
death or disability, any then vested and unexercised options granted to such
director may be exercised by the director (or by the director’s personal
representative, or the director’s survivors) within a period of one year after
the date the director ceases to be a member of the Board of Directors and in no
event later than the expiration date of the option.

Quarterly Retainer

Each Outside Director shall be compensated on a quarterly basis for providing
services to the Company. Each Outside Director shall receive a quarterly
retainer (the “Quarterly Retainer”) of $3,750, provided however, that a
non-executive Chairman shall receive an additional $5,000 per quarter, a Lead
Director shall receive an additional $2,500 per quarter, the Chairman of the
Audit Committee shall receive an additional $1,875 per quarter, the Chairman of
the Compensation Committee shall receive an additional $1,575 per quarter and
the Chairman of the Nominating Committee shall receive an additional $1,250 per
quarter.

Meeting Fees

Each Outside Director shall receive a fee of $2,000 for each meeting of the
Board of Directors attended in person or $1,500 for each such meeting attended
via teleconference.

Each Outside Director shall also receive a fee of $1,500 for each meeting of the
Audit Committee attended in person or $1,250 for each such meeting attended via
teleconference, provided however, that the Committee meeting is on a day other
than a day of a live meeting of the Board of Directors.

Each Outside Director shall also receive a fee of $1,250 for each meeting of the
Compensation Committee attended in person or via teleconference, provided
however, that the Committee meeting is on a day other than a day of a live
meeting of the Board of Directors.

Each Outside Director shall also receive a fee of $1,000 for each meeting of the
Nominating Committee attended in person or via teleconference, provided however,
that the Committee meeting is on a day other than a day of a live meeting of the
Board of Directors.

Management or the Board may request attendance of specific directors at Company
sponsored advisory boards which are outside the scope of responsibilities
expected of a Director. Directors who attend such sessions, in person, will be
compensated and reimbursed as if it were an in-person board meeting.



--------------------------------------------------------------------------------

Expenses

Upon presentation of documentation of such expenses reasonably satisfactory to
the Company, each Outside Director shall be reimbursed for his or her reasonable
out-of-pocket business expenses incurred in connection with attending meetings
of the Board of Directors, Committees thereof or in connection with other
Board-related business.

Amendments

The Board of Directors shall review this Policy from time to time to assess
whether any amendments in the type and amount of compensation provided herein
should be adjusted in order to fulfill the objectives of this Policy.